Requestor:   John B. Nesbitt, Esq., Town Attorney Town of Williamson P.O. Box 226 Newark, N Y 14513
Written by:  Siobhan Crary, Assistant Attorney General
You have asked whether the town is required under Vehicle and Traffic Law § 1224 to remove and dispose of vehicles abandoned on private property. You note that there are many instances when the town is not likely to be able to recoup the costs of removing abandoned vehicles from private property.
Vehicle and Traffic Law § 1224(1) provides that a motor vehicle "shall" be deemed to be abandoned if left unattended in specified circumstances. The statute next provides that, if an abandoned vehicle has no license plates and is worth $750 or less, title "shall immediately vest in the local authority" that has jurisdiction. Vehicle and Traffic Law § 1224(2).
The statute goes on to provide that a local authority having custody of an abandoned vehicle other than one governed by section 1224(2) "shall" make an inquiry concerning the last owner of the vehicle and "shall" notify the owner that the vehicle will be sold if it is not claimed.Id., § 1224(3). Ownership of unclaimed vehicles "shall" vest in the local authority ten days after notice is given.
Finally, if an abandoned vehicle is suitable for operation on the public highways, it "shall be sold at public auction"; if it is not suitable for operation, the local authority "shall sell the vehicle to a vehicle dismantler or scrap processor". Id., § 1224(5).
All the provisions discussed above include mandatory language. The statute does not provide that a local authority may in its discretion take the prescribed steps. It creates a statutory duty to remove abandoned vehicles. See, Kenavan v City of New York, 70 N.Y.2d 558, 568
(1987). We believe, therefore, that in the circumstances you describe, the village must remove and dispose of the vehicle abandoned on private property.
We note that section 1224 makes abandonment of motor vehicles an offense punishable by a fine of between $250 and $1000. Id., § 1224(7). In a prior opinion, we concluded that in some circumstances, a city could contract out the towing and storage of vehicles deemed abandoned by its police department and could convey inoperable vehicles to the contractor as payment for towing and storage services. Informal Opinion No. 91-24.
We conclude that a town must, pursuant to Vehicle and Traffic Law §1224, remove and dispose of vehicles abandoned on private property. Abandonment of a vehicle is an offense punishable by a fine of $250 to $1000.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.